Title: General Orders, 7 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Monday Octobr 7th 1782
                     Parole Lancaster,
                     Countersigns York, Carlile,
                  
                  For the day tomorrow Lieutent Col. C. SmithMajor MaxwellBrigade Major HicksBrigade Qr Master from the2d Connecticut brigadeFor duty tomorrow 2 New York & 2d Massachusetts regiment.
                  At the General courtmartial of which Colo. Cortlandt is president Lieutenant Hunt of the 4th Massa. regt was tried on the following charges.
                  1st  Neglect of duty in not attending the parade on the morning of the 21st of September last, agreable to the Genl Orders of the 18th of that month directing that no officer should be absent on that occasion.
                  2dly  With unofficer and ungentlemanlike Conduct in pretending to be unfit for duty by reason of Lameness on the 21st September last when on that day, and the preceeding day he did walk through the Encampment of the Army and to Peeks kill for his pleasure.
                  The Court on consideration are of opinion that Lt Hunt is guilty of the Charges against him in breach of Article 4th Section 13th and Art. 5th section 18th of the rules and Articles of war, but as the Court think Lieutenant Hunt had some grounds for his pretence though not sufficient to excuse him, they sentence him only to be repremanded by the Commander in chief in Genl orders.
                  The Commander in Chief approves the sentence.
                  It appears to him from the face of the proceedings that Lieutenant Hunt was probably incapable of undergoing the fatigue of a field day on account of the boil upon his thigh, and that there was an implied leave of absence from duty in the manner of Lieutenant Colonel Mellons expressing himself—Mr Hunt however ought after what had passed between Lieutenant Colonel Mellon and himself, to have obtained a more explicit answer in order to have fully justified his leaving his Command.
                  Lieutenant Hunt is released from his arrest.
                  The honorable the Congress of the United States having been pleased by their resolution of the 2d October to appoint Lieutenant Thomas Edwards of the 9th Massachusetts regiment to be Judge Advocate to the Army he is to be respected accordingly.
               